Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/744578, Device For Holding Beverage Container and Console Box, filed 1/28/20.  Claims 1-6 are pending.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Co1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
-The phrase “with a top thereof and a bottom thereof” is indefinite. First, it is unclear if this is referring to the holder main body, the receiving portion, or the beverage container. Secondly, if referring to the holder main body, then the top and bottom are not open. The top is open, but the bottom is a floor to receive the bottom of the beverage container. The Examiner suggests reviewing all claims to properly define the top, bottom, rear, front etc. of the invention accordingly. For example, the main body 
-The phrase “a bottom of a general U-shape when viewed from above” is unclear. First, it is not clear what the “bottom” is referring to. Secondly, the viewpoint is relative to the direction a user is positioned so this is indefinite.
-The phrase “each said first rotating member” does not have proper antecedent basis. The phrase should be amended to ---each said at least one rotating member---.
-The phrases “can be present”, “can contact”, “to be able to”, used throughout the claim are indefinite since this makes it unclear if the function/structure is being positively claimed. The Examiner suggests either positively claiming the functions/structure in question, or using the phrase “configured to”.
-The first rotating members are claimed twice as being present in the receiving portion and retracting from the receiving portion, which is redundant. Additionally, while the specification and drawings teach the first rotating members pivoting (retracting), the inwardly pointed portion (where 52 and 53 meet) would still be “present” in the receiving portion even when retracted unless the beverage container was the exact same width of the receiving portion to not allow for any gap whatsoever between the beverage container and the receiving portion, but then it would appear from the figures that the beverage container would be too large to allow for the first rotating members to be able to spring back into the first position to retain the beverage container. Therefore, the term “present” in unclear.
-The phrase “from a rear of the receiving portion” is indefinite since the rear has not been defined with respect to the other elements.

-The phrase “at least at each of said at least one contact portion” is unclear. This makes it unclear if every contact portion on the face makes an obtuse angle, or if only a portion of the face makes an obtuse angle. By viewing the figures, it appears that only a very specific portion of the face makes an obtuse angle.
-It is claimed that an obtuse angle is made with an imaginary line extending “from a center of each said first rotating member to the contact portion concerned”. First, the phrase “said first rotating member” does not have proper antecedent basis. The phrase should be amended to ---said at least one rotating member---. Secondly, by viewing Figure 5, it appears that the imaginary line does NOT extend from a center of the first rotating member, but instead extends from a center of the pivot pin that the first rotating member pivots upon.

Regarding Claim 2:
The term “present” in unclear. While the specification and drawings teach the first rotating members pivoting (retracting), the inwardly pointed portion (where 52 and 53 meet) would still be “present” in the receiving portion even when retracted unless the 

	Regarding Claim 3:
-The phrases “can protrude”, and “can contact”, used throughout the claim are indefinite since this makes it unclear if the function/structure is being positively claimed. The Examiner suggests either positively claiming the functions/structure in question, or using the phrase “configured to”.
-It is claimed that the second main body can protrude from and retract from “the bottom of the receiving portion”. Since it is unclear what portion is considered to be “the bottom”, the phrase is indefinite. The Examiner suggests reviewing all claims to properly define the top, bottom, rear, front etc. of the invention accordingly. For example, the main body could be defined as having a front end, a back end, first and second sides, a top and a bottom.

Regarding Claim 5:
-The phrase “a bottom of the holder main body being situated at a front area in a moving direction of the vehicle” is indefinite. First, it is unclear what the “bottom” or “front” is with respect to the other elements. Secondly, “a moving direction of the 

Regarding Claim 6:
-The phrases “a rear end” and “a top” are unclear since it is unclear which directions are considered to be the “rear” and the “top”. The Examiner suggests reviewing all claims to properly define the top, bottom, rear, front etc. of the invention accordingly. For example, the main body could be defined as having a front end, a back end, first and second sides, a top and a bottom.
-The phrase “such that a thing can be placed” is indefinite. First, “a thing” is indefinite since the metes and bounds of this phrase cannot be determined. Additionally the term “can” makes it unclear if the function/structure is being positively claimed. The Examiner suggests either positively claiming the functions/structure in question, or using the phrase “configured to”.







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by JP2000127832 to Oishi.

Regarding Claim 1, as best understood, Oishi teaches a beverage container holding device comprising: a holder main body (1), which has a generally U-shaped receiving portion (inside of 1) to receive a beverage container, with a top thereof (top of box 1) and a 5bottom (rear end of body 1) thereof being open, a front (forward closed end of body 1) of the receiving portion being a bottom of a generally U shape when viewed from above (if viewed from above it is U-shaped since forward end of body 1 is closed and the rear end is open); and at least one first rotating member (2 or 2’), each of said at least one first rotating member being supported by the holder main body (via pivot shaft 3) such that each said first rotating member (2 or 2’) can swing horizontally (swings about vertical shaft, therefore swings horizontally) and can be present in the receiving portion and retract from the receiving portion (in the at rest position shown in Figure 1 the first rotating members (2,2’) are present in the receiving portion and when a 
10each of said at least one first rotating member (2,2’) comprising a first shaft (3,3’) member extending in an up-and-down direction (as depicted in Figure 1), and a first main body (main body of 2,2’) rotatably supported by the first shaft member (3,3’) such that the first main body can be present in the receiving portion and retract from the receiving portion (in the at rest position shown in Figure 1 the first rotating members (2,2’) are present in the receiving portion and when a beverage container is slid horizontally into the receiving portion thereby contacting the vertical faces of the first rotating members, the first rotating members pivot about the vertical shafts 3,3’ and retract from the receiving portion through the cutouts in the sidewalls of the body 1; para [0005]), 
the first main body (body of 2,2’) comprising a rear contact surface portion (vertical surface facing outward from the rear end of the holder main body 1; Figure 1), which the beverage 15container can contact when the beverage container is received in the receiving portion from a rear of the receiving portion (as the beverage container is introduced horizontally into the beverage holder), and a front contact surface portion (angled face facing towards the interior of the holder main body 1 in Figure 1) having at least one contact portion (any portion along the face that would contact a beverage container), which the beverage container received in the receiving portion can contact, 

the front contact surface portion (angled face of 2,2’ that faces inwardly and contacts the beverage container) configured to make, at least at each of said at least one contact portion, an obtuse angle with an imaginary line extending from a center of each said first rotating member to the contact portion concerned (By viewing Figure 2 it can be seen that depending on the location of the contact along the front contact face, the angle between the front contact face and an imaginary line that extends from the shaft 3 would change. An angle measured from the imaginary line to the front contact face furthest inwardly into the receiving portion would be acute, however the angle increases as you measure along the front contact face towards the open end of the body 1, with the angles towards the open end of the body 1 being obtuse).  

Regarding Claim 2, as best understood, Oishi teaches the beverage container holding device according to claim 1, wherein said at least one first rotating member (2,2’) comprises at least two first rotating members (2,2’), which are disposed at facing positions of the receiving portion (as depicted in Figure 1), and said at least two first .  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi in view of US 2011/0297715 to Kamiya et al. (hereinafter ‘Kamiya’).

Regarding Claim 4, as best understood Oishi teaches the beverage container holding device according to claim 1, wherein said at least one contact portion of the front contact surface portion comprises a plurality of said contact portions (along the face thereof), depending upon a radius of the beverage container. Oishi does not specifically teach the front contact surface 20portion has a bending shape.  However, Kamiya, which is also drawn to a beverage container holding device having first rotating members with a rear contact surface portion (36; Figure 4) and a front contact surface portion (surface from numeral 35 and curved downwardly; Figure 4) teaches that the front contact surface has a bending shape (curved; Figure 4). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the 
	
Regarding Claim 5, as best understood, Oishi teaches the beverage container holding device according to claim 1, but does not specifically teach a console box extending backward from a front center of a passenger compartment of a vehicle, the console box comprising the beverage container holding device, with a bottom of the holder main body being situated at a front area in a 25moving direction of the vehicle.  However, Oishi does teach that the beverage container holding device is mounted in a passenger car. Additionally, Kamiya teaches a console box (1) extending backward from a front center of a passenger compartment of a vehicle (Figure 1), the console box (1) comprising a beverage container holding device (H), with a bottom of the holder main body being situated at a front area in a 25moving direction of the vehicle (see Figure 1). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the beverage container holding device of Oishi would be provided in a console as taught by Kamiya, since it is well-known in the vehicle cup holder art that the beverage holders are located within the center console to accommodate both the drive and the passenger.
	
Regarding Claim 6, Oishi and Kamiya combined teach the console box according to claim 5 further comprising a tray continuously extending from a rear end of .

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US10293732 and US 20180105089 teach a beverage container with first rotating members having contact portions that form an obtuse angle (since cylindrical).
US5921519 teaches a first rotating member pivoting about a vertical shaft and retracting from the receiving portion.
US6691967 and US20030075661 teaches a beverage container holding device in which the rear portion is open to receive a beverage horizontally.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632